288 So. 2d 160 (1973)
In re Joseph E. WHITEHURST
v.
STATE of Alabama. Ex parte Joseph E. Whitehurst.
SC 617.
Supreme Court of Alabama.
December 20, 1973.
William N. Clark, Rogers, Howard, Redden & Mills, Birmingham, for petitioner.
No brief for the State.
JONES, Justice.
Petition of Joseph E. Whitehurst for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Whitehurst v. State of Alabama, 51 Ala.App. 613, 288 So. 2d 152.
Writ denied.
COLEMAN, HARWOOD, BLOODWORTH and McCALL, JJ., concur.